 

Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

VectoIQ Acquisition Corp.

1354 Flagler Drive

Mamaroneck, NY 10543

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
VectoIQ Acquisition Corp., a Delaware corporation (the “Company”), and Nikola
Corporation, a Delaware corporation (“Nikola”), the undersigned desires to
subscribe for and purchase from the Company, and the Company desires to sell to
the undersigned, that number of shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), set forth on the signature page hereof
for a purchase price of $10.00 per share (the “Per Share Price” and the
aggregate of such Per Share Price for all Shares subscribed for by the
undersigned being referred to herein as the “Purchase Price”), on the terms and
subject to the conditions contained herein. In connection with the Transaction,
certain other “accredited investors” (as defined in rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”)) have entered into
separate subscription agreements with the Company (the “Other Subscription
Agreements”), pursuant to which such investors have, together with the
undersigned pursuant to this Subscription Agreement, agreed to purchase an
aggregate of 52,500,000 shares of Common Stock at the Per Share Price (each such
investor, including the undersigned, a “Subscriber” and together, the
“Subscribers”). In connection therewith, the undersigned and the Company agree
as follows:

 

1.                  Subscription. Subject to the immediately succeeding
paragraph, the undersigned hereby irrevocably subscribes for and agrees to
purchase from the Company such number of shares of Common Stock as is set forth
on the signature page of this Subscription Agreement on the terms and subject to
the conditions provided for herein (the “Shares”). The undersigned understands
and agrees that the Company reserves the right to accept or reject the
undersigned’s subscription for the Shares for any reason or for no reason, in
whole or in part, at any time prior to its acceptance by the Company, and the
same shall be deemed to be accepted by the Company only when this Subscription
Agreement is signed by a duly authorized person by or on behalf of the Company;
the Company may do so in counterpart form. In the event of rejection of the
entire subscription by the Company or the termination of this subscription in
accordance with the terms hereof, the undersigned’s payment hereunder will be
returned promptly to the undersigned along with this Subscription Agreement, and
this Subscription Agreement shall have no force or effect.

 

2.                  Closing. The closing of the sale of the Shares contemplated
hereby (the “Subscription Closing”) is contingent upon the substantially
concurrent consummation of the Transaction (the “Transaction Closing”). The
Subscription Closing shall occur on the date of, and immediately prior to, the
consummation of the Transaction (the “Transaction Closing Date”). Not less than
five (5) business days prior to the scheduled Transaction Closing Date, the
Company shall provide written notice to the undersigned (the “Closing Notice”)
(i) of such scheduled Transaction Closing Date and (ii) that the Company
reasonably expects all conditions to the closing of the Transaction to be
satisfied or waived. The undersigned shall deliver to Continental Stock Transfer
& Trust Company, as escrow agent (the “Escrow Agent”), at least one (1) business
day prior to the Transaction Closing Date specified in the Closing Notice, the
Purchase Price, which shall be held in a segregated escrow account for the
benefit of the Subscriber (the “Escrow Account”) until the Subscription Closing
pursuant to the terms of a customary escrow agreement, which shall be on terms
and conditions reasonably satisfactory to the undersigned (the “Escrow
Agreement”) to be entered into by the undersigned, the Company and the Escrow
Agent, by wire transfer of United States dollars in immediately available funds
to the account specified by the Company in the Closing Notice. On the
Transaction Closing Date, the Company shall deliver to the undersigned (i) the
Shares in book-entry form, or, if required by the undersigned, certificated
form, free and clear of any liens or other restrictions whatsoever (other than
those arising under state or federal securities laws as set forth herein), in
the name of the undersigned (or its nominee in accordance with its delivery
instructions) or to a custodian designated by the undersigned, as applicable,
and (ii) a copy of the records of the Company’s transfer agent (the “Transfer
Agent”) showing the undersigned (or such nominee or custodian) as the owner of
the Shares on and as of the Transaction Closing Date. Upon delivery of the
Shares to the undersigned (or its nominee or custodian, if applicable), the
Purchase Price shall be released from the Escrow Account automatically and
without further action by the Company or the undersigned.

 



 

 

 

If the Transaction Closing does not occur within two (2) business days of the
Transaction Closing Date specified in the Closing Notice, the Escrow Agent shall
promptly (but not later than one (1) business day thereafter) return the
Purchase Price to the undersigned by wire transfer of U.S. dollars in
immediately available funds to the account specified by the undersigned.
Furthermore, if the Transaction Closing does not occur on the same day as the
Subscription Closing, the Escrow Agent (or the Company, if the Purchase Price
has been released by the Escrow Agent) shall promptly (but not later than one
(1) business day thereafter) return the Purchase Price to the undersigned by
wire transfer of U.S. dollars in immediately available funds to the account
specified by the undersigned, and any book-entries and, if applicable,
certificated shares, shall be deemed cancelled (and, in the case of certificated
shares, the undersigned shall promptly return such certificates to the Company
or, as directed by the Company, to the Company’s representative or agent).

 

If this Subscription Agreement terminates following the delivery by the
undersigned of the Purchase Price for the Shares, the Escrow Agent shall
promptly (but not later than one (1) business day thereafter) return the
Purchase Price to the undersigned, whether or not the Transaction Closing shall
have occurred. If this Subscription Agreement terminates following the
Transaction Closing, the undersigned shall promptly upon the return to the
undersigned of the Purchase Price by the Escrow Agent, transfer the Shares to
the Company.

 

3.                  Closing Conditions.

 

a.                   The obligations of the Company to consummate the
transactions contemplated hereunder are subject to the conditions that, at the
Subscription Closing:

 

i.all representations and warranties of the undersigned contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Subscription Closing,
and consummation of the Subscription Closing shall constitute a reaffirmation by
the undersigned of each of the representations, warranties and agreements of
such party contained in this Subscription Agreement as of the Subscription
Closing, but in each case without giving effect to consummation of the
Transaction; and

 



2

 

 

ii.the undersigned shall have performed or complied in all material respects
with all agreements and covenants required by this Subscription Agreement.

 

b.                  The obligations of the undersigned to consummate the
transactions contemplated hereunder are subject to the conditions that, at the
Subscription Closing:

 

i.all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Subscription Closing,
and consummation of the Subscription Closing shall constitute a reaffirmation by
the Company of each of the representations, warranties and agreements of such
party contained in this Subscription Agreement as of the Subscription Closing,
but in each case without giving effect to consummation of the Transaction;

 

ii.the Company shall have performed or complied in all material respects with
all agreements and covenants required by this Subscription Agreement; and

 

iii.the terms of the Transaction Agreement (as defined below) shall not have
been amended in a manner that is materially adverse to the undersigned as a
shareholder of the Company, including, without limitation, any amendment or
waiver of any material representation or covenant of the Company relating to the
financial position or outstanding indebtedness of the Company.

 

c.                   The obligations of each of the Company and the undersigned
to consummate the transactions contemplated hereunder are subject to the
conditions that, at the Subscription Closing:

 

i.no governmental authority shall have enacted, issued, promulgated, enforced or
entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restraining or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such restraint or prohibition; and

 



3

 

 

ii.all conditions precedent to the closing of the Transaction, including the
approval of the Company’s stockholders, shall have been satisfied or waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction).

 

4.                  Further Assurances. At the Subscription Closing, the parties
hereto shall execute and deliver such additional documents and take such
additional actions as the parties reasonably may deem to be practical and
necessary in order to consummate the subscription as contemplated by this
Subscription Agreement.

 

5.                  Company Representations and Warranties. The Company
represents and warrants to the undersigned that:

 

a.                  The Company has been duly incorporated, is validly existing
and is in good standing under the laws of the State of Delaware, with corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted.

 

b.                  The Shares have been duly authorized and, when issued and
delivered to the undersigned against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Company’s Amended
and Restated Certificate of Incorporation or under the laws of the State of
Delaware.

 

c.                  The Shares are not, and following the Transaction Closing
and the Subscription Closing will not be, subject to any Transfer Restriction.
The term “Transfer Restriction” means any condition to or restriction on the
ability of the undersigned to pledge, sell, assign or otherwise transfer the
Shares under any organizational document, policy or agreement of, by or with the
Company, but excluding the restrictions on transfer described in paragraph 6(c)
of this Subscription Agreement with respect to the status of the Shares as
“restricted securities” pending their registration for resale under the
Securities Act of 1933, as amended (the “Securities Act”) in accordance with the
terms of this Subscription Agreement.

 

d.                  This Subscription Agreement has been duly authorized,
executed and delivered by the Company and is enforceable in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 



4

 

 

e.                  The issuance and sale of the Shares and the compliance by
the Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company or any of its
subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company is subject, which would have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Company (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of the Company to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of the Company; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would have a
Material Adverse Effect or materially affect the validity of the Shares or the
legal authority of the Company to comply with this Subscription Agreement.

 

f.                  The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including The Nasdaq Stock
Market (“Nasdaq”)) or other person in connection with the execution, delivery
and performance of this Subscription Agreement (including, without limitation,
the issuance of the Shares), other than (i) filings with the Securities and
Exchange Commission (the “Commission”), (ii) filings required by applicable
state securities laws, (iii) filings required by Nasdaq, including with respect
to obtaining shareholder approval, (vi) filings required to consummate the
Transaction as provided under the definitive documents relating to the
Transaction, and (vii) where the failure of which to obtain would not be
reasonably likely to have a Material Adverse Effect or have a material adverse
effect on the Company’s ability to consummate the transactions contemplated
hereby, including the issuance and sale of the Shares.

 

g.                  The Company has not received any written communication from
a governmental entity that alleges that the Company is not in compliance with or
is in default or violation of any applicable law, except where such
non-compliance, default or violation would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

 

h.                  The issued and outstanding shares of Common Stock of the
Company are registered pursuant to Section 12(b) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and are listed for trading on Nasdaq
under the symbol “VTIQ” (it being understood that the trading symbol will be
changed in connection with the Transaction Closing). Except as disclosed in the
Company’s filings with the Commission, there is no suit, action, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company by Nasdaq or the Commission, respectively, to prohibit or terminate
the listing of the Company’s Common Stock on Nasdaq or to deregister the Common
Stock under the Exchange Act. The Company has taken no action that is designed
to terminate the registration of the Common Stock under the Exchange Act.

 

i.                  Assuming the accuracy of the undersigned’s representations
and warranties set forth in Section 6 of this Subscription Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the undersigned.

 



5

 

 

j.                  A copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other document, if any, filed by
the Company with the Commission since its initial registration of the Common
Stock under the Exchange Act (the “SEC Documents”) is available to the
undersigned via the Commission’s EDGAR system. None of the SEC Documents
contained, when filed or, if amended, as of the date of such amendment with
respect to those disclosures that are amended, any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, that with respect to the
information about the Company’s affiliates contained in the Schedule 14A and
related proxy materials (or other SEC document) to be filed by the Company the
representation and warranty in this sentence is made to the Company’s knowledge.
The Company has timely filed each report, statement, schedule, prospectus, and
registration statement that the Company was required to file with the Commission
since its initial registration of the Common Stock under the Exchange Act. There
are no material outstanding or unresolved comments in comment letters from the
staff of the Division of Corporation Finance (the “Staff”) of the Commission
with respect to any of the SEC Documents.

 

k.                  Except for such matters as have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, there is no (i) action, suit, claim or other proceeding, in each case by
or before any governmental authority pending, or, to the knowledge of the
Company, threatened against the Company or (ii) judgment, decree, injunction,
ruling or order of any governmental entity or arbitrator outstanding against the
Company.

 

l.                  Other than the Other Subscription Agreements, the Company
has not entered into any side letter or similar agreement with any Subscriber in
connection with such Subscriber’s direct or indirect investment in the Company
or with or any other investor, and such Other Subscription Agreements have not
been amended in any material respect following the date of this Subscription
Agreement and reflect the same Per Share Purchase Price and terms that are no
more favorable to such Subscriber thereunder than the terms of this Subscription
Agreement. The Company has not agreed and will not agree to issue any warrants
to any person in connection with the Transaction.

 

6.                  Subscriber Representations and Warranties. The undersigned
represents and warrants to the Company that:

 

a.                  The undersigned is (i) a “qualified institutional buyer” (as
defined under the Securities Act) or (ii) an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the requirements set forth on Schedule A, and is acquiring the Shares
only for his, her or its own account and not for the account of others, and not
on behalf of any other account or person or with a view to, or for offer or sale
in connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto). Accordingly, the undersigned understands that the
offering of the Shares meets the exemptions from filing under FINRA Rule
5123(b)(1)(C) or (J). The undersigned is not an entity formed for the specific
purpose of acquiring the Shares.

 



6

 

 

b.                  The undersigned (i) is an institutional account as defined
in FINRA Rule 4512(c), (ii) is a sophisticated investor, experienced in
investing in private equity transactions and capable of evaluating investment
risks independently, both in general and with regard to all transactions and
investment strategies involving a security or securities and (iii) has exercised
independent judgment in evaluating its participation in the purchase of the
Shares. Accordingly, the undersigned understands that the offering meets (x) the
exemptions from filing under FINRA Rule 5123(b)(1)(A) and (y) the institutional
customer exemption under FINRA Rule 2111(b).

 

c.                  The undersigned understands that the Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Shares have not been registered under the
Securities Act. The undersigned understands that the Shares may not be resold,
transferred, pledged or otherwise disposed of by the undersigned absent an
effective registration statement under the Securities Act except (i) to the
Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act or (iii) pursuant to another applicable exemption from
the registration requirements of the Securities Act, and in each of cases (i)
and (iii) in accordance with any applicable securities laws of the states and
other jurisdictions of the United States, and that any certificates or
book-entry positions representing the Shares shall contain a legend to such
effect. The undersigned acknowledges that the Shares will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. The
undersigned understands and agrees that the Shares will be subject to the
foregoing transfer restrictions and, as a result of these transfer restrictions,
the undersigned may not be able to readily resell the Shares and may be required
to bear the financial risk of an investment in the Shares for an indefinite
period of time. The undersigned understands that it has been advised to consult
legal counsel prior to making any offer, resale, pledge or transfer of any of
the Shares.

 

d.                  The undersigned understands and agrees that the undersigned
is purchasing Shares directly from the Company. The undersigned further
acknowledges that there have been no representations, warranties, covenants and
agreements made to the undersigned by the Company, its officers or directors, or
any other party to the Transaction or person or entity, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

e.                  Either (i) the undersigned is not a Benefit Plan Investor as
contemplated by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or (ii) the undersigned’s acquisition and holding of the Shares will
not constitute or result in a non-exempt prohibited transaction under Section
406 of ERISA, Section 4975 of the Internal Revenue Code of 1986, as amended, or
any applicable similar law.

 

f.                   The undersigned acknowledges and agrees that the
undersigned has received and has had an adequate opportunity to review, such
financial and other information as the undersigned deems necessary in order to
make an investment decision with respect to the Shares and made its own
assessment and is satisfied concerning the relevant tax and other economic
considerations relevant to the undersigned’s investment in the Shares. Without
limiting the generality of the foregoing, the undersigned acknowledges that it
has reviewed the documents provided to the undersigned by the Company. The
undersigned represents and agrees that the undersigned and the undersigned’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as the undersigned
and such undersigned’s professional advisor(s), if any, have deemed necessary to
make an investment decision with respect to the Shares. The undersigned further
acknowledges that the information provided to the undersigned is preliminary and
subject to change, and that any changes to such information, including, without
limitation, any changes based on updated information or changes in terms of the
Transaction, shall in no way affect the undersigned’s obligation to purchase the
Shares hereunder.

 



7

 

 

g.                  The undersigned became aware of this offering of the Shares
solely by means of direct contact between the undersigned and the Company or a
representative of the Company, and the Shares were offered to the undersigned
solely by direct contact between the undersigned and the Company or a
representative of the Company. The undersigned did not become aware of this
offering of the Shares, nor were the Shares offered to the undersigned, by any
other means. The undersigned acknowledges that the Company represents and
warrants that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

h.                  The undersigned acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares. The
undersigned is able to fend for himself, herself or itself in the transactions
completed herein, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and has the ability to bear the economic risks of such investment in
the Shares and can afford a complete loss of such investment. The undersigned
has sought such accounting, legal and tax advice as the undersigned has
considered necessary to make an informed investment decision.

 

i.                    Alone, or together with any professional advisor(s), the
undersigned has adequately analyzed and fully considered the risks of an
investment in the Shares and determined that the Shares are a suitable
investment for the undersigned and that the undersigned is able at this time and
in the foreseeable future to bear the economic risk of a total loss of the
undersigned’s investment in the Company. The undersigned acknowledges
specifically that a possibility of total loss exists.

 

j.                   In making its decision to purchase the Shares, the
undersigned has relied solely upon independent investigation made by the
undersigned and the representations, warranties and covenants contained herein.
Without limiting the generality of the foregoing, the undersigned has not relied
on any statements or other information provided by the Placement Agents (as
defined below) concerning the Company or the Shares or the offer and sale of the
Shares.

 

k.                  The undersigned understands and agrees that no federal or
state agency has passed upon or endorsed the merits of the offering of the
Shares or made any findings or determination as to the fairness of this
investment.

 

l.                   The undersigned has been duly formed or incorporated and is
validly existing in good standing under the laws of its jurisdiction of
incorporation or formation.

 



8

 

 

m.                The execution, delivery and performance by the undersigned of
this Subscription Agreement are within the powers of the undersigned, have been
duly authorized and will not constitute or result in a breach or default under
or conflict with any order, ruling or regulation of any court or other tribunal
or of any governmental commission or agency, or any agreement or other
undertaking, to which the undersigned is a party or by which the undersigned is
bound, and, if the undersigned is not an individual, will not violate any
provisions of the undersigned’s charter documents, including, without
limitation, its incorporation or formation papers, bylaws, indenture of trust or
partnership or operating agreement, as may be applicable. The signature on this
Subscription Agreement is genuine, and the signatory, if the undersigned is an
individual, has legal competence and capacity to execute the same or, if the
undersigned is not an individual, the signatory has been duly authorized to
execute the same, and this Subscription Agreement constitutes a legal, valid and
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms.

 

n.                  Neither the due diligence investigation conducted by the
undersigned in connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

o.                  The undersigned is not (i) a person or entity named on the
List of Specially Designated Nationals and Blocked Persons administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The undersigned agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the undersigned is permitted to do so under applicable law. If the
undersigned is a financial institution subject to the Bank Secrecy Act (31
U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of
2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), the undersigned maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.  To
the extent required, it maintains policies and procedures reasonably designed
for the screening of its investors against the OFAC sanctions programs,
including the OFAC List. To the extent required, it maintains policies and
procedures reasonably designed to ensure that the funds held by the undersigned
and used to purchase the Shares were legally derived.

 

p.                  No disclosure or offering document has been prepared by
Morgan Stanley & Co. LLC or Cowen and Company, LLC (collectively, the “Placement
Agents”) or any of their respective affiliates in connection with the offer and
sale of the Shares.

 

q.                  The Placement Agents and their respective directors,
officers, employees, representatives and controlling persons have made no
independent investigation with respect to the Company or the Shares or the
accuracy, completeness or adequacy of any information supplied to the
undersigned by the Company.

 



9

 

 

r.                    In connection with the issue and purchase of the Shares,
the Placement Agents have not acted as the undersigned’s financial advisor or
fiduciary.

 

s.                   If the undersigned is a resident of Canada, the undersigned
hereby declares, represents, warrants and agrees as set forth in the attached
Schedule B.

 

7.                  Registration Rights.

 

a.                  In the event that the Shares are not registered in
connection with the consummation of the Transaction, the Company agrees that,
within forty-five (45) calendar days after the consummation of the Transaction
(the “Filing Deadline”), the Company will file with the Commission (at the
Company’s sole cost and expense) a registration statement (the “Registration
Statement”) registering such resale, and the Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective as soon
as practicable after the filing thereof, but no later than the 60th calendar day
(or 120th calendar day if the Commission notifies the Company that it will
“review” the Registration Statement) following the Filing Deadline (such date,
the “Effectiveness Date”); provided, however, that the Company’s obligations to
include the Shares in the Registration Statement are contingent upon the
undersigned furnishing in writing to the Company such information regarding the
undersigned, the securities of the Company held by the undersigned and the
intended method of disposition of the Shares as shall be reasonably requested by
the Company to effect the registration of the Shares, and shall execute such
documents in connection with such registration as the Company may reasonably
request that are customary of a selling stockholder in similar situations. The
Company will use its commercially reasonable efforts to maintain the continuous
effectiveness of the Registration Statement until the earliest of (i) the date
on which the Shares may be resold without volume or manner of sale limitations
pursuant to Rule 144 promulgated under the Securities Act, (ii) the date on
which such Shares have actually been sold and (iii) the date which is two years
after the Subscription Closing. For purposes of clarification, any failure by
the Company to file the Registration Statement by the Filing Deadline or to
effect such Registration Statement by the Effectiveness Date shall not otherwise
relieve the Company of its obligations to file or effect the Registration
Statement set forth in this Section 7.

 



10

 

 

b.                  The Company further agrees that, in the event that (i) the
Registration Statement is not filed with the Commission on or prior to the
Filing Deadline, (ii) the Registration Statement has not been declared effective
by the Commission by the Effectiveness Date, (iii) after such Registration
Statement is declared effective by the Commission, (A) such Registration
Statement ceases for any reason (including without limitation by reason of a
stop order, or the Company’s failure to update the Registration Statement), to
remain continuously effective as to all Shares for which it is required to be
effective or (B) a Subscriber is not permitted to utilize the Registration
Statement to resell its Shares (in each case of (A) and (B), (x) other than
within the time period(s) permitted by this Agreement and (y) excluding by
reason of a post-effective amendment required in connection with the Company’s
filing of an amendment thereto (a “Special Grace Period”), which Special Grace
Period shall not be treated as a Registration Default (as defined below)), or
(iv) after the date six months following the Transaction Closing Date, and only
in the event the Registration Statement is not effective or available to sell
all of the Shares, the Company fails to file with the Commission any required
reports under Section 13 or 15(d) of the Exchange Act such that it is not in
compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as a result
of which the Subscribers who are not affiliates are unable to sell their Shares
without restriction under Rule 144 (or any successor thereto) (each such event
referred to in clauses (i) through (iv), a “Registration Default” and, for
purposes of such clauses, the date on which such Registration Default occurs, a
“Default Date”), then in addition to any other rights such Subscriber may have
hereunder or under applicable law, on each such Default Date and on each monthly
anniversary of each such Default Date (if the applicable Registration Default
shall not have been cured by such date) until the applicable Registration
Default is cured, the Company shall pay to each Subscriber an amount in cash, as
partial liquidated damages and not as a penalty (“Liquidated Damages”), equal to
0.5% of the aggregate Purchase Price paid by the Subscriber pursuant to this
Subscription Agreement for any Shares held by the Subscriber on the Default
Date; provided, however, that if such Subscriber fails to provide the Company
with any information requested by the Company that is required to be provided in
such Registration Statement with respect to such Subscriber as set forth herein,
then, for purposes of this Section 7, the Filing Date or Effectiveness Date, as
applicable, for a Registration Statement with respect to such Subscriber shall
be extended until two (2) Business Days following the date of receipt by the
Company of such required information from such Subscriber; and in no event shall
the Company be required hereunder to pay to such Subscriber pursuant to this
Subscription Agreement an aggregate amount that exceeds 5.0% of the aggregate
Purchase Price paid by such Subscriber for its Shares. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of a Registration Default, except in the
case of the first Default Date. The Company shall deliver the cash payment to
such Subscriber with respect to any Liquidated Damages by the fifth Business Day
after the date payable. If the Company fails to pay said cash payment to such
Subscriber in full by the fifth Business Day after the date payable, the Company
will pay interest thereon at a rate of 5.0% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law, and calculated on the
basis of a year consisting of 360 days) to such Subscriber, accruing daily from
the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, nothing shall
preclude any Subscriber from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief with respect to this Section
7 in accordance with applicable law. The parties agree that notwithstanding
anything to the contrary herein, no Liquidated Damages shall be payable to any
Subscriber with respect to any period during which all of such Subscriber’s
Shares may be sold by such Subscriber without volume or manner of sale
restrictions under Rule 144 and the Company is in compliance with the current
public information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable).

 



11

 

 

c.                   Notwithstanding anything to the contrary in this
Subscription Agreement, the Company shall be entitled to delay or postpone the
effectiveness of the Registration Statement, and from time to time to require
any Subscriber not to sell under the Registration Statement or to suspend the
effectiveness thereof, if the negotiation or consummation of a transaction by
the Company or its subsidiaries is pending or an event has occurred, which
negotiation, consummation or event, the Company’s board of directors reasonably
believes, upon the advice of legal counsel, would require additional disclosure
by the Company in the Registration Statement of material information that the
Company has a bona fide business purpose for keeping confidential and the
non-disclosure of which in the Registration Statement would be expected, in the
reasonable determination of the Company’s board of directors, upon the advice of
legal counsel, to cause the Registration Statement to fail to comply with
applicable disclosure requirements (each such circumstance, a “Suspension
Event”); provided, however, that the Company may not delay or suspend the
Registration Statement on more than two occasions or for more than sixty (60)
consecutive calendar days, or more than ninety (90) total calendar days, in each
case during any twelve-month period. Upon receipt of any written notice from the
Company of the happening of any Suspension Event (which notice shall not contain
material non-public information) during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, each Subscriber agrees
that (i) it will immediately discontinue offers and sales of the Shares under
the Registration Statement (excluding, for the avoidance of doubt, sales
conducted pursuant to Rule 144) until such Subscriber receives copies of a
supplemental or amended prospectus (which the Company agrees to promptly
prepare) that corrects the misstatement(s) or omission(s) referred to above and
receives notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in such
written notice delivered by the Company unless otherwise required by law or
subpoena. If so directed by the Company, each Subscriber will deliver to the
Company or, in such Subscriber’s sole discretion destroy, all copies of the
prospectus covering the Shares in such Subscriber’s possession; provided,
however, that this obligation to deliver or destroy all copies of the prospectus
covering the Shares shall not apply (i) to the extent such Subscriber is
required to retain a copy of such prospectus (a) in order to comply with
applicable legal, regulatory, self-regulatory or professional requirements or
(b) in accordance with a bona fide pre-existing document retention policy or
(ii) to copies stored electronically on archival servers as a result of
automatic data back-up.

 



12

 

 

d.                  The Company shall, notwithstanding any termination of this
Subscription Agreement, indemnify, defend and hold harmless each Subscriber (to
the extent a seller under the Registration Statement), the officers, directors
and agents of each of them, and each person who controls such Subscriber (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) to the fullest extent permitted by applicable law, from and against any and
all losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any prospectus
included in the Registration Statement or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Section 7, except
to the extent, but only to the extent, that such untrue statements, alleged
untrue statements, omissions or alleged omissions are based upon information
regarding such Subscriber furnished in writing to the Company by such Subscriber
expressly for use therein or such Subscriber has omitted a material fact from
such information or otherwise violated the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder; provided, however,
that the indemnification contained in this Section 7 shall not apply to amounts
paid in settlement of any Losses if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed), nor shall the Company be liable for any Losses to the
extent they arise out of or are based upon a violation which occurs (A) in
reliance upon and in conformity with written information furnished by a
Subscriber, (B) in connection with any failure of such person to deliver or
cause to be delivered a prospectus made available by the Company in a timely
manner, (C) as a result of offers or sales effected by or on behalf of any
person by means of a freewriting prospectus (as defined in Rule 405) that was
not authorized in writing by the Company, or (D) in connection with any offers
or sales effected by or on behalf of a Subscriber in violation of Section 7(c)
hereof. The Company shall notify such Subscriber promptly of the institution,
threat or assertion of any proceeding arising from or in connection with the
transactions contemplated by this Section 7 of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an indemnified party and shall survive the transfer of
the Shares by such Subscriber.

 

e.                   Each Subscriber shall, severally and not jointly, indemnify
and hold harmless the Company, its directors, officers, agents and employees,
and each person who controls the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any prospectus included in the
Registration Statement, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based upon
information regarding such Subscriber furnished in writing to the Company by
such Subscriber expressly for use therein; provided, however, that the
indemnification contained in this Section 7 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the consent of
such Subscriber (which consent shall not be unreasonably withheld, conditioned
or delayed). In no event shall the liability of any Subscriber be greater in
amount than the dollar amount of the net proceeds received by such Subscriber
upon the sale of the Shares giving rise to such indemnification obligation. Each
Subscriber shall notify the Company promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 7 of which such Subscriber is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the Shares
by such Subscriber.

 



13

 

 

8.                  Termination. This Subscription Agreement shall terminate and
be void and of no further force and effect, and all rights and obligations of
the parties hereunder shall terminate without any further liability on the part
of any party in respect thereof, upon the earliest to occur of (a) such time as
the Company notifies the undersigned in writing, or publicly discloses, that it
does not intend to consummate the Transaction, (b) following the execution of a
definitive agreement among the Company and Nikola with respect to the
Transaction (a “Transaction Agreement”), such date and time as such Transaction
Agreement is terminated in accordance with its terms without the Transaction
being consummated, (c) upon the mutual written agreement of each of the parties
hereto to terminate this Subscription Agreement, (d) if any of the conditions to
the Subscription Closing set forth in Section 3 of this Subscription Agreement
are not satisfied or waived on or prior to the Subscription Closing and, as a
result thereof, the transactions contemplated by this Subscription Agreement are
not consummated at the Subscription Closing, (e) if the consummation of the
Transaction shall not have occurred by the earlier of (x) the 10th business day
after the anticipated Transaction Closing Date specified in the Closing Notice,
or (y) July 31, 2020 or (h) if following the execution of the Transaction
Agreement and prior to the consummation of the Transaction, the aggregate amount
of valid and enforceable subscriptions by the Subscribers (including any such
amounts that have been actually funded) is less than $500.0 million; provided
that nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify the undersigned of the
termination of the Transaction Agreement after the termination of such
agreement.

 

9.                  Trust Account Waiver. The undersigned acknowledges that the
Company is a blank check company with the powers and privileges to effect a
merger, asset acquisition, reorganization or similar business combination
involving the Company and one or more businesses or assets. The undersigned
further acknowledges that, as described in the Company’s prospectus relating to
its initial public offering dated May 15, 2018 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of the Company, its public
stockholders and the underwriters of the Company’s initial public offering. For
and in consideration of the Company entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
hereby irrevocably waives any and all right, title and interest, or any claim of
any kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account, in each
case, as a result of, or arising out of, this Subscription Agreement; provided
that nothing in this Section 9 shall be deemed to limit the undersigned’s right,
title, interest or claim to the Trust Account by virtue of the undersigned’s
record or beneficial ownership of Common Stock of the Company acquired by any
means other than pursuant to this Subscription Agreement.

 

10.                Miscellaneous.

 

a.                   The Company shall, no later than 9:00 a.m., New York City
time, on the first (1st) business day immediately following the date of this
Subscription Agreement, issue one or more press releases or file with the
Commission a Current Report on Form 8-K (collectively, the “Disclosure
Document”) disclosing all material terms of the transactions contemplated
hereby, the Transaction and any other material, nonpublic information that the
Company has provided to the undersigned at any time prior to the filing of the
Disclosure Document. From and after the issuance of the Disclosure Document, the
undersigned shall not be in possession of any material, non-public information
received from the Company or any of its officers, directors or employees.
Notwithstanding anything in this Subscription Agreement to the contrary, each
party hereto acknowledges and agrees that without the prior written consent of
the other party hereto it will not publicly make reference to such other party
or any of its affiliates (i) in connection with the Transaction or this
Subscription Agreement (provided that the undersigned may disclose its entry
into this Subscription Agreement and the Purchase Price) or (ii) in any
promotional materials, media, or similar circumstances, except, in each case, as
required by law or regulation or at the request of the Staff of the Commission
or regulatory agency or under the regulations of Nasdaq, including, in the case
of the Company (a) as required by the federal securities law in connection with
the Registration Statement, (b) the filing of this Subscription Agreement (or a
form of this Subscription Agreement) with the Commission and (c) the filing of
the Registration Statement on Form S-4 and Schedule 14A and related materials to
be filed by the Company with respect to the Transaction.

 



14

 

 

b.                  Neither this Subscription Agreement nor any rights that may
accrue to the undersigned hereunder (other than the Shares acquired hereunder,
if any) may be transferred or assigned.

 

c.                  The Company may request from the undersigned such additional
information as the Company may deem necessary to evaluate the eligibility of the
undersigned to acquire the Shares, and the undersigned shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

d.                 The undersigned acknowledges that the Company and the
Placement Agents (pursuant to the ultimate sentence of this paragraph) and
Nikola will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Subscription Closing, the undersigned agrees to promptly notify the
Company if any of the acknowledgments, understandings, agreements,
representations and warranties set forth herein are no longer accurate. The
undersigned agrees that each purchase by the undersigned of Shares from the
Company will constitute a reaffirmation of the acknowledgments, understandings,
agreements, representations and warranties herein (as modified by any such
notice) by the undersigned as of the time of such purchase. The undersigned
further acknowledges and agrees that the Placement Agents are third-party
beneficiaries of the representations and warranties of the undersigned contained
in Sections 6(a), 6(b), 6(c), 6(f), 6(h), 6(p), 6(q) and 6(r) of this
Subscription Agreement.

 

e.                  The Company is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof when required by law, regulatory authority or Nasdaq to do so
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

 

f.                   Except if required by law or Nasdaq, without the prior
written consent of the undersigned, the Company shall not, and shall cause its
representatives, including the Placement Agents and their respective
representatives, not to, disclose the existence of this Subscription Agreement
or any negotiations related hereto, or to use the name of the undersigned or any
information provided by the undersigned in connection herewith in or for the
purpose of any marketing activities or materials or for any similar or related
purpose.

 

g.                  All the agreements, representations and warranties made by
each party hereto in this Subscription Agreement shall survive the Subscription
Closing.

 



15

 

 

h.                  This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.

 

i.                  This Subscription Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as otherwise expressly set forth in
subsection (d) of this Section 11, this Subscription Agreement shall not confer
any rights or remedies upon any person other than the parties hereto, and their
respective successor and assigns.

 

j.                   Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

k.                   If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

l.                   This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

m.                The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

n.                  THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS
SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES FOLLOW]

 



16

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:   State/Country of Formation or Domicile:

 

      By:               Name:             Title:    

 

Name in which shares are to be registered (if different):  Date:
_______________, 2020      Investor’s EIN:         Business Address-Street:
 Mailing Address-Street (if different):      City, State, Zip:  City, State,
Zip:      Attn:__________________  Attn:__________________      Telephone No.:
 Telephone No.:      Facsimile No.:  Facsimile No.:      Number of Shares
subscribed for:         Aggregate Subscription Amount: $  Price Per Share:
$10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice. To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.

 



17

 

 

IN WITNESS WHEREOF, VectoIQ Acquisition Corp. has accepted this Subscription
Agreement as of the date set forth below.

 

 

  VECTOIQ ACQUISITION CORP.       By:                           Name:          
  Title:       Date: ____________, 2020  

 



18

 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.           QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

1.¨          We are a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act).

 

B.            INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

1.¨          We are an “accredited investor” (within the meaning of Rule 501(a)
under the Securities Act. for one or more of the following reasons (Please check
the applicable subparagraphs):

 

¨We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.      ¨We are a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.      ¨We are an insurance company,
as defined in Section 2(13) of the Securities Act.      ¨We are an investment
company registered under the Investment Company Act of 1940 or a business
development company, as defined in Section 2(a)(48) of that act.      ¨We are a
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.      ¨We are a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if the plan has total
assets in excess of $5 million.      ¨We are an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, if
the investment decision is being made by a plan fiduciary, as defined in Section
3(21) of such act, and the plan fiduciary is either a bank, an insurance
company, or a registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million.      ¨We are a private business
development company, as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940.      ¨We are a corporation, Massachusetts or similar business
trust, or partnership, or an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, that was not formed for the specific
purpose of acquiring the Securities, and that has total assets in excess of $5
million.

 

Schedule A

 



 

 

 

¨We are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.      ¨We are an entity in which all of the equity owners are accredited
investors.

 

C.           AFFILIATE STATUS

 

(Please check the applicable box)

 

THE INVESTOR:

 

¨       is:

 

¨       is not:

 

   an “affiliate” (as defined in Rule 144 under the Securities Act) of the
Company or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement

 

Schedule A

 



 

 

 

SCHEDULE B

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR (Canadian Investors Only)

 

1.We hereby declare, represent and warrant that:

 

(a)we are purchasing the Shares as principal for our own account, or are deemed
to be purchasing the Shares as principal for our own account in accordance with
applicable Canadian securities laws, and not as agent for the benefit of another
investor;    

(b)we are residents in or subject to the laws of one of the provinces or
territories of Canada;    

(c)we are entitled under applicable securities laws to purchase the Shares
without the benefit of a prospectus qualified under such securities laws and,
without limiting the generality of the foregoing, are both:    

a.an “accredited investor” as defined in section 1.1 of National Instrument
45-106 Prospectus Exemptions (“NI 45-106”) or section 73.3(2) of the Securities
Act (Ontario) by virtue of satisfying the indicated criterion in Section 11
below, and we are not a person created or used solely to purchase or hold
securities as an “accredited investor” as described in paragraph (m) of the
definition of "accredited investor" in section 1.1 of NI 45-106; and    

b.a “permitted client” as defined in section 1.1 of National Instrument 31-103
Registration Requirements, Exemptions and Ongoing Registrant Obligations (“NI
31-103”) by virtue of satisfying the indicated criterion in Section 12 below    

(d)we have received, reviewed and understood, this Subscription Agreement and
certain disclosure materials relating to the placing of Shares in Canada and,
are basing our investment decision solely on this Subscription and the materials
provided by the Company and not on any other information concerning the Company
or the offering of the Shares;    

(e)the acquisition of Shares does not and will not contravene any applicable
Canadian securities laws, rules or policies of the jurisdiction in which we are
resident and does not trigger (i) any obligation to prepare and file a
prospectus or similar document or (ii) any registration or other similar
obligation on the part of any person;    

(f)we will execute and deliver within the applicable time periods all
documentation as may be required by applicable Canadian securities laws to
permit the purchase of the Shares on the terms set forth herein and, if required
by applicable Canadian securities laws, will execute, deliver and file or assist
the Company in obtaining and filing such reports, undertakings and other
documents relating to the purchase of the Shares as may be required by any
applicable Canadian securities laws, securities regulator, stock exchange or
other regulatory authority; and    

(g)neither we nor any party on whose behalf we are acting has been established,
formed or incorporated solely to acquire or permit the purchase of Shares
without a prospectus in reliance on an exemption from the prospectus
requirements of applicable Canadian securities laws.

 

Schedule B

 



 

 

 



2.We are aware of the characteristics of the Shares, the risks relating to an
investment therein and agree that we must bear the economic risk of its
investment in the Shares. We understand that we will not be able to resell the
Shares under applicable Canadian securities laws except in accordance with
limited exemptions and compliance with other requirements of applicable law, and
we (and not the Company) are responsible for compliance with applicable resale
restrictions or hold periods and will comply with all relevant Canadian
securities laws in connection with any resale of the Shares.    

3.We hereby undertake to notify the Company immediately of any change to any
declaration, representation, warranty or other information relating to us set
forth herein which takes place prior to the closing of the purchase of the
Shares applied for hereby.    

4.We understand and acknowledge that (i) the Company is not a reporting issuer
in any province or territory in Canada and its securities are not listed on any
stock exchange in Canada and there is currently no public market for the Shares
in Canada; and (ii) the Company currently has no intention of becoming a
reporting issuer in Canada and the Company is not obligated to file and has no
present intention of filing a prospectus with any securities regulatory
authority in Canada to qualify the resale of the Shares to the public, or
listing the Company’s securities on any stock exchange in Canada and thus the
applicable restricted period or hold period may not commence and the Shares may
be subject to an unlimited hold period or restricted period in Canada and in
that case may only be sold pursuant to limited exemptions under applicable
securities legislation.    

5.We confirm we have reviewed applicable resale restrictions under relevant
Canadian legislation and regulations.    

6.It is acknowledged that we should consult our own legal and tax advisors with
respect to the tax consequences of an investment in the Shares in our particular
circumstances and with respect to the eligibility of the Shares for investment
by us and resale restrictions under relevant Canadian legislation and
regulations, and that we have not relied on the Company or on the contents of
the disclosure materials provided by the Company, for any legal, tax or
financial advice.    

7.If we are a resident of Quebec, we acknowledge that it is our express wish
that all documents evidencing or relating in any way to the sale of the Shares
be drawn in the English language only. Si nous sommes résidents de la province
de Québec, nous reconnaissons par les présentes que c’est notre volonté expresse
que tous les documents faisant foi ou se rapportant de quelque manière à la
vente des engagements soient rédigés en anglais seulement.    

8.We understand and acknowledge that we are making the representations,
warranties and agreements contained herein with the intent that they may be
relied upon by the Company and the agents in determining our eligibility to
purchase the Shares, including the availability of exemptions from the
prospectus requirements of applicable Canadian securities laws in connection
with the issuance of the Shares.    

9.We consent to the collection, use and disclosure of certain personal
information for the purposes of meeting legal, regulatory, self-regulatory,
security and audit requirements (including any applicable tax, securities, money
laundering or anti-terrorism legislation, rules or regulations) and as otherwise
permitted or required by law, which disclosures may include disclosures to tax,
securities or other regulatory or self-regulatory authorities in Canada and/or
in foreign jurisdictions, if applicable, in connection with the regulatory
oversight mandate of such authorities.    

10.If we are an individual resident in Canada, we acknowledge that: (A) the
Company or the agents may be required to provide personal information pertaining
to us as required to be disclosed in Schedule I of Form 45-106F1 Report of
Exempt Distribution (“Form 45-106F1”) under NI 45-106 (including its name, email
address, address, telephone number and the aggregate purchase price paid by the
purchaser) (“personal information”) to the securities regulatory authority or
regulator in the local jurisdiction (the “Regulator”); (B) the personal
information is being collected indirectly by the Regulator under the authority
granted to it in securities legislation; and (C) the personal information is
being collected for the purposes of the administration and enforcement of the
securities legislation; and by purchasing the securities, we shall be deemed to
have authorized such indirect collection of personal information by the
Regulator. Questions about the indirect collection of information should be
directed to the Regulator in the local jurisdiction, using the contact
information set out below:

 

Schedule B

 



 

 

 

(a)in Alberta, the Alberta Securities Commission, Suite 600, 250 - 5th Street
SW, Calgary, Alberta T2P 0R4, Telephone: (403) 297-6454, toll free in Canada:
1-877-355-0585;    

(b)in British Columbia, the British Columbia Securities Commission, P.O. Box
10142, Pacific Centre, 701 West Georgia Street, Vancouver, British Columbia V7Y
1L2, Inquiries: (604) 899-6581, toll free in Canada: 1-800-373-6393, Email:
inquiries@bcsc.bc.ca;    

(c)in Manitoba, The Manitoba Securities Commission, 500 - 400 St. Mary Avenue,
Winnipeg, Manitoba R3C 4K5, Telephone: (204) 945-2548, toll free in Manitoba
1-800-655-5244;    

(d)in New Brunswick, Financial and Consumer Services Commission (New Brunswick),
85 Charlotte Street, Suite 300, Saint John, New Brunswick E2L 2J2, Telephone:
(506) 658-3060, toll free in Canada: 1-866-933-2222, Email: info@fcnb.ca;    

(e)in Newfoundland and Labrador, Government of Newfoundland and Labrador,
Financial Services Regulation Division, P.O. Box 8700, Confederation Building,
2nd Floor, West Block, Prince Philip Drive, St. John’s, Newfoundland and
Labrador, A1B 4J6, Attention: Director of Securities, Telephone: (709) 729-4189,
   

(f)in the Northwest Territories, the Government of the Northwest Territories,
Office of the Superintendent of Securities, P.O. Box 1320, Yellowknife,
Northwest Territories X1A 2L9, Attention: Deputy Superintendent, Legal &
Enforcement, Telephone: (867) 920-8984;    

(g)in Nova Scotia, the Nova Scotia Securities Commission, Suite 400, 5251 Duke
Street, Duke Tower, P.O. Box 458, Halifax, Nova Scotia B3J 2P8, Telephone: (902)
424-7768;    

(h)in Nunavut, Government of Nunavut, Department of Justice, Legal Registries
Division, P.O. Box 1000, Station 570, 1st Floor, Brown Building, Iqaluit,
Nunavut X0A 0H0, Telephone: (867) 975-6590;    

(i)in Ontario, the Inquiries Officer at the Ontario Securities Commission, 20
Queen Street West, 22nd Floor, Toronto, Ontario M5H 3S8, Telephone: (416)
593-8314, toll free in Canada: 1-877-785-1555, Email:
exemptmarketfilings@osc.gov.on.ca;    

(j)in Prince Edward Island, the Prince Edward Island Securities Office, 95
Rochford Street, 4th Floor Shaw Building, P.O. Box 2000, Charlottetown, Prince
Edward Island C1A 7N8, Telephone: (902) 368-4569;    

(k)in Québec, the Autorité des marchés financiers, 800, Square Victoria, 22e
étage, C.P. 246, Tour de la Bourse, Montréal, Québec H4Z 1G3,
Telephone: (514) 395-0337 or 1-877-525-0337, Email:financementdessocietes@lautorite.qc.ca
(For corporate finance issuers), fonds_dinvestissement@lautorite.qc.ca (For
investment fund issuers);

 

Schedule B

 



 

 

 



(l)in Saskatchewan, the Financial and Consumer Affairs Authority of
Saskatchewan, Suite 601 - 1919 Saskatchewan Drive, Regina, Saskatchewan S4P 4H2,
Telephone: (306) 787-5879; and    

(m)in Yukon, Government of Yukon, Department of Community Services, Law Centre,
3rd Floor, 2130 Second Avenue, Whitehorse, Yukon Y1A 5H6, Telephone: (867)
667-5314.

 

11.We hereby represent, warrant, covenant and certify that we are, or any party
on whose behalf we are acting is, an “accredited investor” as defined in NI
45-106 or section 73.3(1) of the Securities Act (Ontario) by virtue of
satisfying the indicated criterion below:

 

Please check the category that applies:

 

¨     a Canadian financial institution or a Schedule III bank of the Bank Act
(Canada), ¨     the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada), ¨     a subsidiary of any
person or company referred to in paragraphs (a) or (b) if the person or company
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary, ¨     a
person or company registered under the securities legislation of a province or
territory of Canada as an adviser or dealer, except as otherwise prescribed by
the regulations,       [omitted]     (e.1) [omitted] ¨     the Government of
Canada, the government of a province or territory of Canada, or any Crown
corporation, agency or wholly owned entity of the Government of Canada or of the
government of a province or territory of Canada, ¨     a municipality, public
board or commission in Canada and a metropolitan community, school board, the
Comité de gestion de la taxe scolaire de l’île de Montréal or an intermunicipal
management board in Québec, ¨     any national, federal, state, provincial,
territorial or municipal government of or in any foreign jurisdiction, or any
agency of that government, ¨   (i) a pension fund that is regulated by either
the Office of the Superintendent of Financial Institutions (Canada) or a pension
commission or similar regulatory authority of a province or territory of Canada,
      [omitted] ¨   (j.1) an individual who beneficially owns financial assets
having an aggregate realizable value that before taxes, but net of any related
liabilities, exceeds CAD$5,000,000,       [omitted]       [omitted] ¨     a
person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,

 

Schedule B

 



 

 

 

¨     an investment fund that distributes or has distributed its securities only
to       a person that is or was an accredited investor at the time of the
distribution,       a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 of NI 45-106 [Minimum amount
investment], or 2.19 of NI 45-106 [Additional investment in investment funds],
or       a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106 [Investment fund reinvestment], ¨    
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt, ¨     a trust company
or trust corporation registered or authorized to carry on business under the
Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a fully
managed account managed by the trust company or trust corporation, as the case
may be, ¨     a person acting on behalf of a fully managed account1 managed by
that person, if that person is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction, ¨     a registered charity under the Income
Tax Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded, ¨     an entity organized in a foreign jurisdiction that is
analogous to any of the entities referred to in paragraphs (a) through (d) or
paragraph (i) in form and function, ¨     a person in respect of which all of
the owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors, ¨     an investment fund that is advised by a person
registered as an adviser or a person that is exempt from registration as an
adviser, ¨     a person that is recognized or designated by the Commission as an
accredited investor, ¨     a trust established by an accredited investor for the
benefit of the accredited investor’s family members of which a majority of the
trustees are accredited investors and all of the beneficiaries are the
accredited investor’s spouse, a former spouse of the accredited investor or a
parent, grandparent, brother, sister, child or grandchild of that accredited
investor, of that accredited investor’s spouse or of that accredited investor’s
former spouse.

 

12.We hereby represent, warrant, covenant and certify that we are, or any party
on whose behalf we are acting is, a “permitted client” by virtue of the
criterion indicated below,

Please check the category that applies:

 

¨ (a) a Canadian financial institution or a Schedule III bank; ¨ (b) the
Business Development Bank of Canada incorporated under the Business Development
Bank of Canada Act (Canada);

 



 



1       A “fully managed account” means an account of a client for which a
person makes the investment decisions if that person has full discretion to
trade in securities for the account without requiring the client’s express
consent to a transaction.

 

Schedule B

 



 

 

 

¨ (c) a subsidiary of any person or company referred to in paragraph (a) or (b),
if the person or company owns all of the voting securities of the subsidiary,
except the voting securities required by law to be owned by directors of the
subsidiary; ¨ (d) a person or company registered under the securities
legislation of a jurisdiction of Canada as an adviser, investment dealer, mutual
fund dealer or exempt market dealer; ¨ (e) a pension fund that is regulated by
either the Office of the Superintendent of Financial Institutions or a pension
commission or similar regulatory authority of a jurisdiction of Canada or a
wholly-owned subsidiary of such a pension fund; ¨ (f) an entity organized in a
foreign jurisdiction that is analogous to any of the entities referred to in
paragraphs (a) through (e); ¨ (g) the Government of Canada or a jurisdiction of
Canada, or any Crown corporation, agency or wholly-owned entity of the
Government of Canada or a jurisdiction of Canada; ¨ (h) any national, federal,
state, provincial, territorial or municipal government of or in any foreign
jurisdiction, or any agency of that government; ¨ (i) a municipality, public
board or commission in Canada and a metropolitan community, school board, the
Comité de gestion de la taxe scolaire de l’île de Montréal or an intermunicipal
management board in Quebec; ¨ (j) a trust company or trust corporation
registered or authorized to carry on business under the Trust and Loan Companies
Act (Canada) or under comparable legislation in a jurisdiction of Canada or a
foreign jurisdiction, acting on behalf of a managed account managed by the trust
company or trust corporation, as the case may be; ¨ (k) a person or company
acting on behalf of a managed account managed by person or company, if the
person or company is registered or authorized to carry on business as an adviser
or the equivalent under the securities legislation of a jurisdiction of Canada
or a foreign jurisdiction; ¨ (l)

an investment fund if one or both of the following apply:

 

(i) the fund is managed by a person or company registered as an investment fund
manager under the securities legislation of a jurisdiction of Canada;

 

(ii) the fund is advised by a person or company authorized to act as an adviser
under the securities legislation of a jurisdiction of Canada;

 

¨ (m) in respect of a dealer, a registered charity under the Income Tax Act
(Canada) that obtains advice on the securities to be traded from an eligibility
adviser or an adviser registered under the securities legislation of the
jurisdiction of the registered charity; ¨ (n) in respect of an adviser, a
registered charity under the Income Tax Act (Canada) that is advised by an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity; ¨ (o) a registered charity under the
Income Tax Act (Canada) that obtains advice on the securities to be traded from
an eligibility adviser or an adviser registered under the securities legislation
of the jurisdiction of the registered charity;

 

Schedule B

 



 

 

 

¨ (p) an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5 million; ¨ (q) a person or company that is entirely owned by an individual or
individuals referred to in paragraph (o), who holds the beneficial ownership
interest in the person or company directly or through a trust, the trustee of
which is a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction; ¨ (r) a
person or company, other than an individual or an investment fund, that has net
assets of at least C$25,000,000 as shown on its most recently prepared financial
statements; or ¨ (s) a person or company that distributes securities of its own
issue in Canada only to persons or companies referred to in paragraphs (a)
through (r).

 

Schedule B

 



 

 